Citation Nr: 0525716	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  97-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, to include degenerative disc 
disease, prior to September 23, 2002.  

2.  Entitlement to a rating in excess of 40 for a lumbar 
spine disability, to include degenerative disc disease, 
beginning September 23, 2002.

3.  Entitlement to separate rating in excess of 10 percent 
for right lumbar radiculopathy, beginning September 23, 2002.

4.  Entitlement to a separate rating in excess of 10 percent 
for left lumbar radiculopathy, beginning September 23, 2002.

5.  Entitlement to a rating in excess of 10 percent for a 
cervical and thoracic spine disability.  

REPRESENTATION

Appellant represented by:	Marine Corps League
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from December 1966 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision, which denied 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, herniated disc, L4-5, L5-
S1, and to a rating in excess of 10 percent for "chronic 
sprain of the cervical, thoracic, and lumbar spine." 

By a January 2003 rating decision, the RO determined that the 
lumbar component of the veteran's spine disability should be 
separately evaluated and include degenerative disc disease.  
An initial 20 percent rating was made effective from March 
28, 1995, and a 40 percent rating was made effective from 
September 23, 2002.  The RO also separately evaluated the 
neurological manifestations of the lumbar spine disability, 
assigning a 10 percent rating for left radiculopathy and a 
separate 10 percent rating for right radiculopathy (both 
effective from September 2002).  This granted the claim for 
service connection that had been on appeal, but did not 
resolve the increased rating claims for this segment of the 
spine or for the cervical and thoracic spine.  

FINDINGS OF FACT

1.  The veteran has not shown more than moderate limitation 
of motion of the lumbar spine, or moderate intervertebral 
disc syndrome prior to September 2002, or  severe 
intervertebral disc syndrome with muscle spasm or absent 
ankle jerks after September 2002, or ankylosis of the lumbar 
spine.  

2.  The veteran's lumbar spine disability is not manifested 
by residuals of a fractured vertebra.  

3.  Records dated since September 2003 do not reflect lumbar 
flexion to less than 60 degrees.  

4.  There is no evidence that the veteran's lumbar spine 
disability has been manifested by incapacitating episodes of 
at least six weeks during the previous year.

5.  Although the veteran had slight impairment of sensation 
in his feet and legs at a December 2002 VA examination, 
subsequent examinations and outpatient visits revealed no 
sensory deficits, abnormal sensations, or other 
manifestations of right or left lumbar radiculopathy.

6.  The cervical and thoracic spine disability has most 
recently been manifested by normal range of motion; overall, 
the condition has not been manifested by residuals of a 
fractured vertebra, ankylosis of the spine, muscle spasm, 
ankle jerks or any other neurologic abnormalities, or 
incapacitating episodes of at least two weeks during the 
previous year. 

7.  Although the veteran has intermittently sought treatment 
for flare ups of back pain over the years, he has 
consistently been able to display at least some range of 
motion of the cervical and thoracolumbar spine; a VA 
physician has specifically noted that there was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance; there is no evidence that the 
veteran has been hospitalized for his back disabilities or 
that his back symptoms have impaired his ability to work to 
the extent that would warrant an extraschedular rating.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
lumbar spine disability, to include degenerative disc 
disease, prior to September 23, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5285, 5286, 5289, 5292, 5293, 5295 (as in effect prior 
to September 23, 2002).

2.  The criteria for a rating in excess of 40 percent for a 
lumbar spine disability, to include degenerative disc 
disease, beginning September 23, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.14, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (as 
in effect beginning September 26, 2003) and Diagnostic Code 
5243 (as in effect beginning September 23, 2002).

3.  The criteria for a separate rating in excess of 10 
percent for right lumbar radiculopathy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.14, 4.124a, Diagnostic Codes 5243, 8520 (as in 
effect beginning September 23, 2002).

4.  The criteria for a separate rating in excess of 10 
percent for left lumbar radiculopathy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.14, 4.124a, Diagnostic Codes 5243, 8520 (as in 
effect beginning September 23, 2002).

5.  The criteria for a rating in excess of 10 percent for a 
cervical and thoracic spine disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5287, 
5288, 5290, 5291, 5293 (as in effect prior to September 26, 
2003) and Diagnostic Codes 5237, 5243 (as in effect beginning 
September 26, 2003). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  VA sent the veteran 
a letter in April 2004 which complied with all four of the 
Pelegrini II VCAA notice requirements.
  
Although the notice was provided to the veteran after the 
initial adjudications of his claims, the actions taken by VA 
have essentially cured the error in the timing of notice 
(i.e., the content-complying notice was the April 2004 letter 
and proper VA process was satisfied by a subsequent 
supplemental statement of the case issued in April 2005).  
Any error in the timing of the notice was harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to assist, the RO has obtained the 
evidence identified by the veteran. The file contains 
numerous VA and private treatment records.  The veteran has 
not referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  The 
veteran testified at a Board hearing in June 1998 and the 
transcript of this hearing has been obtained and reviewed.  
The Board is not aware of a basis for speculating that any 
other relevant records exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. 38 C.F.R. § 
3.159(c)(4)(i).  Examinations were provided in December 1999, 
December 2002, April 2004, December 2004, January 2005, and 
March 2005, and the reports of all these examinations have 
been associated with the claims file.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case, and additional efforts to assist 
or notify him in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  

II.  Claims for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14.  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

A.  Lumbar spine disability, to include degenerative disc 
disease

The law pertaining to this claim has changed during this 
appeal.  VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine (including degenerative 
arthritis), effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based on limitation or loss of motion and other symptoms.  

As noted in the Introduction, by a January 2003 rating 
decision, the RO assigned a 20 percent rating for the lumbar 
spine disability effective from March 28, 1995, and made a 40 
percent rating effective from September 23, 2002.  The RO 
also separately evaluated the neurological manifestations of 
the lumbar spine disability, assigning a 10 percent rating 
for left radiculopathy and a separate 10 percent rating for 
right radiculopathy (both effective from September 23, 2002).  
The Board will consider all prior and revised rating criteria 
but of course, revised rating criteria may not be applied to 
claims prior to the effective date of the amended regulation.  
See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 
(1998).

1.  Rating in excess of 20 percent under Diagnostic Code 5292 
for the entire appeal period

Although the veteran's lumbar spine disability includes 
degenerative disc disease, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

Under the prior rating criteria of Diagnostic Code 5292, a 20 
percent rating is assigned for "moderate" limitation of 
motion of the lumbar spine and a 40 percent rating is 
assigned for "severe" limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  (Although this designation of normal range of 
motion was included as part of the revised rating criteria, 
it is used here for guidance purposes).  

At numerous examinations and outpatient visits during this 
appeal, the veteran's low back motion has clearly been 
limited, but overall, not to a degree that could plausibly be 
characterized as "severe."  For example, while at a 
December 1999 VA examination, the veteran could flex to 20 
degrees, extend to 10 degrees, laterally flex to 10 degrees 
bilaterally, and rotate to 10 degrees bilaterally, at a 
December 2002 VA spine examination, he could flex to 60 
degrees, extend to 20 degrees, and laterally bend to 25 
degrees.  Again, while at a December 2002 neurological 
examination, 6 days after the December 2002 examination cited 
above, he flexed to "perhaps" 15 degrees or so, at an April 
2004 VA examination, he could flex to 90 degrees, extend to 
30 degrees, laterally flex to 45 degrees, and rotate to 45 
degrees.  At a March 2005 VA examination, he could flex to 90 
degrees, extend to 30 degrees, laterally flex to 30 degrees 
bilaterally, and rotate to 30 degrees bilaterally.  This 
clinical data indicates that a rating in excess of 20 percent 
for "severe" limitation of lumbar motion is simply not 
warranted under Diagnostic Code 5292.


2.  Rating in excess of 20 percent prior to September 23, 
2002, under criteria other than Diagnostic Code 5292

Although a December 1999 x-ray revealed narrowing of the 
lumbosacral disc space with spondylosis and some bony 
spurring in the upper lumbar spine, the clinical evidence 
above does not reflect severe listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion, or abnormal mobility on forced motion which 
would warrant a 40 percent rating for lumbar strain under the 
prior criteria for lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The prior rating criteria of Diagnostic Code 5293 
(intervertebral disc syndrome) focuses on symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
A 40 percent rating is assigned for severe disability (i.e., 
recurring attacks with intermittent relief).  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  

The record (which includes numerous outpatient and 
examination records) reflects that while the veteran 
repeatedly sought outpatient treatment for back pain episodes 
beginning in April 1994 and continuing through June 1996, 
these episodes seemed to have resolved until March and April 
of 1998, when he returned to the clinic with renewed 
complaints of pain.  Yet the veteran's outpatient visits 
effectively ceased thereafter, and with the exception of one 
outpatient visit in August 2004, he only reported back pain 
at VA examinations (and of course at his June 1998 hearing).  
Although he testified that he had muscle spasms, none of the 
outpatient records referenced lumbar spasms, and the VA 
examinations conducted in December 1999 (and indeed again in 
March 2005) specifically found no low back spasms.  Moreover, 
none of the outpatient or examination reports reflect any 
findings of absent ankle jerk.  The evidence does not reflect 
that a 40 percent rating is warranted for severe 
intervertebral disc syndrome under the prior rating criteria 
of Diagnostic Code 5293.  

In reaching this decision, it should be observed that 
Diagnostic Code 5293 is recognized as involving loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. VAOPGCPREC 36-97 (Dec. 12, 1997).  Thus, because 
the veteran is already assigned 20 percent rating under 
Diagnostic Code 5292 (evaluation of limitation of motion of 
the lumbar spine), he would not be entitled to separate 
consideration under Diagnostic Code 5293.   Likewise, he 
could not be evaluated separately under the prior Diagnostic 
Code 5295, for lumbosacral strain because this rating 
criteria explicitly provides for compensation for limitation 
of motion.
 
Moreover, nothing in the record reflects that the veteran has 
had any residuals of a fractured vertebra or ankylosis of the 
spine, so evaluations under the prior rating criteria of 
Diagnostic Codes 5285 or 5286 would be inappropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286.

3.  Rating in excess of 40 percent, beginning September 23, 
2002

The criteria for evaluating intervertebral disc syndrome was 
revised effective September 23, 2002.  The criteria for 
evaluating impairment of the spine generally (including 
degenerative arthritis) was revised effective September 26, 
2003.  The veteran was effectively advised of these changes 
in rating decisions and supplemental statements of the case 
during this appeal.  

Under the revised criteria of Diagnostic Code 5243, 
intervertebral disc syndrome can be rated (preoperatively or 
postoperatively) on two alternative tracks: either based on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, with the assigned rating based on whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

As detailed above, the RO has assigned a 40 percent rating 
for the orthopedic manifestations of the veteran's low back 
disability (referenced as degenerative disc disease), and 
separate 10 percent ratings for the neurologic manifestations 
of radiculopathy in each lower extremity (these latter 10 
percent ratings are discussed in the next section).  

As to orthopedic manifestations, the Board explained above 
that a higher rating based on limitation of motion under the 
"old" Diagnostic Code 5292 is not warranted, and in any 
event, a 40 percent evaluation is the highest rating under 
this code.  Therefore, the revised criteria under the 
"General Rating Formula for Diseases and Injuries of the 
Spine" (effective September 26, 2003) must now be addressed.  
Under this criteria, a 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  Yet 
none of the examination reports dated between December 2002 
and March 2005 reflect or even suggest that the veteran has 
ankylosis of the thoracolumbar spine, so an increased rating 
under this criteria is not warranted.  

As to the "incapacitating episodes" track, the Board notes 
that an "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment - provided that the effects in 
each spinal segment are clearly distinct - each segment 
should be evaluated based on chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  (In this 
case, the medical record does not reflect that the veteran's 
condition has clearly distinct effects between spinal 
segments).

Using the "incapacitating episodes" track, a 60 percent 
rating is assigned when the total duration of incapacitating 
episodes is at least six weeks during the previous 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

At a December 2002 VA spine examination, the veteran said his 
low back pain was intermittent and would flare up if he moved 
a certain way or lifted a heavy object.  The flare ups came 
approximately three times a year and lasted for one to two 
weeks.  At December 2002 neurological examination, he 
reported that when he got his back pain, he was unable to 
work for about two to three weeks.  Although the veteran 
complained of continuing back pain at an August 2004 VA 
outpatient visit and a March 2005 VA examination, he did not 
specifically report any incapacitating episodes having lasted 
at least six weeks.  In this case, there is simply no 
evidence suggesting that a 60 percent rating under the 
"incapacitating episodes" track is warranted.  

As to the "old" criteria as set out under Diagnostic Code 
5293 for intervertebral disc syndrome, a 60 percent rating 
contemplated pronounced impairment with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to site of diseased disc, 
little intermittent relief.  As indicated above, this 
diagnostic code contemplates loss of range of motion, as well 
as neurologic symptoms, such that a 60 percent rating under 
this code, were it warranted, would essentially be a 
substitute for the ratings the RO assigned to account for the 
veteran's low back disability, (40 percent orthopedic plus 
two 10 percent ratings for neurologic).  The record does not 
show, however, confirmation of muscle spasm or absent ankle 
jerk.  Therefore, a 60 percent rating under Diagnostic Code 
5293 is not war
anted.  

B.  Separate ratings in excess of 10 percent each for right 
and  
left lumbar radiculopathy, beginning September 23, 2002

The RO has separately evaluated neurological manifestations 
of the veteran's lumbar disc disability, assigning a 10 
percent rating for left radiculopathy and a separate 10 
percent rating for right radiculopathy (both effective from 
September 23, 2002).  The question is whether higher ratings 
for these symptoms are warranted.

Complete paralysis of the sciatic nerve warrants an 80 
percent rating (the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost).  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent rating if it is severe with marked muscular 
dystrophy, a 40 percent rating if it is moderately severe, a 
20 percent rating if it is moderate or a 10 percent rating if 
it is mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

At a December 2002 VA neurological examination, the veteran 
complained that back pain radiated down his legs.  The 
radiation apparently went all the way down to the knees and 
the back of the ankles bilaterally, and was accompanied by 
intermittent numbness at the back of the legs and the side of 
the foot bilaterally.  Examination revealed slight impairment 
of sensation to touch in the feet on both sides medially and 
laterally, and this extended up to the back of the leg.  
Reflexes were 1+ equal bilaterally and no asymmetry was seen. 

At an April 2004 VA examination, the veteran said that 
coughing and sneezing did not cause peripheral radiation.  
Examination revealed normal reflexes.  Sensation was normal 
at an August 2004 VA outpatient visit.  Neurologic 
examination in January 2005 was normal, with no sensory 
deficit and normal reflexes.  At a March 2005 VA examination, 
lower extremity vibration, pain, light touch, and position 
sense were all normal.  There was no abnormal sensation and 
reflexes were all normal.  In short, this evidence reflects, 
at most, a mild level of symptomatology and therefore a 20 
percent rating under Diagnostic Code 8520 is not warranted.  
   
C.  Rating in excess of 10 percent for a  
disability of the cervical and thoracic spine

Under the prior rating criteria, slight limitation of 
cervical spine motion warrants a 10 percent rating while 
moderate limitation of motion warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, 
Plate V.  (Although this designation of normal range of 
motion was included as part of the revised rating criteria, 
it is used here for guidance purposes).  

At a December 1999 VA examination, neck flexion was to 20 
degrees, extension was to 20 degrees, right and left bending 
were to 30 degrees, and rotation was to 30 degrees.  At a 
December 2002 VA examination, flexion was to 70 degrees, 
extension was to 25 degrees, lateral bending was to 25 
degrees, and rotation was to 20 degrees.  At a January 2005 
VA examination, flexion was normal.  The veteran could extend 
and side bend to 45 degrees and rotate to 80 degrees.  

Although the veteran has variously displayed some limitation 
of cervical flexion, extension, and/or rotation over the 
years, his most recent examination showed essentially normal 
motion.  Where service connection already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, no greater than a 10 percent rating is warranted 
under Diagnostic Code 5290.  

The prior rating criteria of Diagnostic Codes 5287 and 5288 
do not apply because no evidence has been presented of 
ankylosis of the cervical or thoracic spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5287, 5288.  The prior rating 
criteria of Diagnostic Code 5291 (for limitation of motion of 
the dorsal spine) has a maximum rating of 10 percent, so 
applying it would not benefit the veteran.  38 C.F.R. § 4.72, 
Diagnostic Code 5291.  

As noted above, the prior rating criteria of Diagnostic Code 
5293 (intervertebral disc syndrome) focuses on symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
A 20 percent rating reflects a moderate disability with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
At a December 1999 VA examination, the veteran said that his 
neck was a problem but he could tolerate this.  The last pain 
he had in his neck area was in April 1999.  Examination 
revealed some questionable tenderness in the posterior neck 
area, but no spasm or deformity.  At a March 2005 VA 
examination, he complained of moderate, occasional, aching 
mid-thoracic pain.  But again, there was no cervical spasm 
and upper and lower extremity vibration, sensation, pain, 
light touch, and position senses were all normal.  Reflexes 
were all normal.  No evidence has been presented reflecting 
the muscle spasm, ankle jerks or other neurological findings 
resulting from the cervical/thoracic spine condition which 
would warrant a 20 percent rating under Diagnostic Code 5293.  

The evidence also clearly fails to reflect that the veteran 
has had any periods of acute signs and symptoms due to 
cervical spine intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
Thus a 20 percent rating (for incapacitating episodes having 
a total rating of at least two during the previous year) is 
not warranted.   38 C.F.R. § 4.71a, Diagnostic Code 5243.  

When considering the revised criteria under the "General 
Rating Formula for Diseases and Injuries of the Spine" 
(effective September 26, 2003), a 20 percent rating is 
warranted for (in pertinent part) forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  As noted above, at the veteran's most 
recent VA examination in January 2005, cervical flexion was 
normal, he could extend and side bend to 45 degrees, and he 
could rotate to 80 degrees.  There certainly has been no 
evidence suggesting that he has cervical or thoracic muscle 
spasms or guarding that alter his gait or that he has an 
abnormal spinal contour.  In short, the clinical data simply 
does not reflect that a 20 percent rating under the revised 
criteria is warranted.  

Note 1 of the revised criteria of Diagnostic Code 5237 states 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
Note 1.  However, none of the medical records reflect any 
findings of neurological manifestations specifically arising 
from his cervical spine disability.  Therefore, a separation 
evaluation for neurologic abnormalities is not appropriate.

D.  DeLuca and extraschedular considerations

Functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran began seeking outpatient treatment in March 1994 
for low back pain which radiated to his lower extremities.  
This apparently began after a work-place accident.  He sought 
treatment for intermittent leg and back pain in April 1994 
and May 1994, but by August 1994, there was no evidence of 
any severe radiculopathy.  Back pain with radiation to the 
right leg recurred in October 1994, and he sought outpatient 
treatment for these symptoms through January 1995.  

At his June 1998 hearing, he said that he had flare ups of 
his original (service-connected) back condition every year.  
The flare ups initially required total bed rest and only 
subsided by the third or fourth week.  Sometimes they were 
severe enough for him to have to go to the hospital and get 
some medication for pain.  Otherwise, he treated himself with 
heat pads, a TENS unit, and over-the-counter medication.  

At a December 1999 VA spine examination, he said he had 
recurrent episodes of back pain (mainly in the low back) 
which he treated by himself with two to three days of rest.  

At a December 2002 VA examination, he said his low back pain 
came and went, and would arise with a certain motion or if he 
performed heavy lifting or bending.  The pain flare ups would 
come approximately three times a year and lasted for one to 
two weeks.  He was taking mild nonsteroidal anti-inflammatory 
and muscle relaxers as necessary.  Again, his pain usually 
came by certain motion or by increased activities.  He did 
not wear any particular brace, but when the pain worsened he 
would wear a lumbosacral corset for a few days.  He had not 
undergone surgeries on his back.  He complained of occasional 
discomfort in his cervical spine.  The examiner noted that 
the veteran's subjective complaints were such that he had 
increased problems resulting in increased incoordination and 
fatigability.  

Although the veteran has intermittently sought treatment for 
flare ups of back pain over the years, he has consistently 
been able to display at least some range of motion of the 
cervical and thoracolumbar spine without pain (as detailed 
above).  Moreover, the 40 percent rating that he current has 
been assigned (which also contemplates limitation of motion) 
more than adequately compensates for any potential functional 
loss due to pain on use or during flare-ups, or due to 
weakness, fatigability, or incoordination.  Moreover, 
following a March 2005 examination (at which the veteran 
again complained of occasional, moderate mid-thoracic pain), 
a VA physician specifically concluded that there was no 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  Additional 
compensation under 38 C.F.R. §§ 4.40, 4.45 is simply not 
warranted. 

When a disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
38 C.F.R. § 3.321(b)(1).  There is no evidence that the 
veteran has been hospitalized for his back disabilities.  

Regarding employment, the Board notes that in May 1994, the 
veteran said he had been off work for a day or two but wanted 
to go back the next day.  In October 1994, he stated that he 
had been out of work for the prior two weeks (saying that his 
company took him off work).  In an August 1995 letter, a 
private physician noted that the veteran had "pretty much" 
reached maximal medical improvement, and considered him a 
candidate for a light duty job without a "whole lot" of 
excessive bending, stooping, or lifting.  At a May 1996 
private outpatient visit, the examiner concluded that 
although the veteran was disabled from doing any heavy work 
such as heavy lifting, bending, or stooping, he certainly 
could perform a light duty job with some restrictions.  This 
conclusion was essentially repeated after a June 1996 private 
outpatient visit.

At his June 1998 hearing, the veteran testified that he 
presently worked at a hotel company doing light plumbing and 
electrical work.  He had started in approximately January 
1998 and had missed about a month of work due to his back.  
At a December 2002 VA examination, he said that despite 
occasional discomfort in his cervical spine, he continued 
working in the maintenance department of a hotel (performing 
light duties).  The examiner noted that despite advanced 
degenerative arthritis of the entire spine, the veteran was 
able to work in an engineering department performing light 
maintenance duty.  

At December 2002 neurological examination, the veteran said 
he tried to observe all precautions but still could not avoid 
certain tasks at work.  However, his employer was very 
considerate and did not give him too much "heavy work."  
When he got certain types of back pain, he was unable to work 
and this could last for about two to three weeks.  At an 
April 2004 VA examination, the veteran said he continued to 
work as a light duty mechanic.  

Thus, despite his continuing back pain, the veteran has 
continued to work - for years - as a light duty mechanic.  
The evidence simply does to reflect that his spine 
disabilities have impacted his ability to work to the extent 
that would warrant an extraschedular rating.   Indeed, the 
schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran's working or 
seeking work.  An extraschedular rating is not warranted.
  
E.  Conclusion

As detailed above, the preponderance of the evidence is 
against the claims for increased ratings.  As such, the 
benefit-of-the-doubt doctrine is not applicable and the 
claims are denied.  38 U.S.C.A. § 5107(b).

ORDER

A rating in excess of 20 percent for a lumbar spine 
disability, to include degenerative disc disease, prior to 
September 23, 2002, is denied.

A rating in excess of 40 for a lumbar spine disability, to 
include degenerative disc disease, beginning September 23, 
2002, is denied.

A separate rating in excess of 10 percent for right lumbar 
radiculopathy, beginning September 23, 2002, is denied.

A separate rating in excess of 10 percent for left lumbar 
radiculopathy, beginning September 23, 2002, is denied.

A rating in excess of 10 percent for a cervical and thoracic 
spine disability is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


